Exhibit 10.1

EVERCORE PARTNERS INC.

June 5, 2007

Mr. Robert Walsh

c/o Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Dear Robert:

On behalf of Evercore Partners Inc. and its affiliates (collectively,
“Evercore”), I am pleased to confirm our understanding with respect to our offer
to you of a position with Evercore on the terms set forth in this letter.

 

1. Position:

You will serve as a Chief Financial Officer, Senior Managing Director and
Executive Vice President of Evercore and you shall have such specific duties,
responsibilities and authorities consistent with your position, as shall be
determined by Austin Beutner and Roger Altman (the “Co-Chief Executive Officers”
or “CEOs”) from time to time. In addition, you will be a member of the
Management Committee. You will work in Evercore’s principal executive offices in
New York, subject to travel in the course of performing your duties for
Evercore. Evercore will provide you appropriate resources, consistent with your
position and those provided to other Senior Managing Directors of Evercore. You
agree to devote substantially all of your business time and use your best
reasonable efforts in the performance of your duties hereunder and, during your
employment hereunder, you agree not to engage in any other business, profession
or occupation for compensation without the prior written consent of at least one
of our CEOs. Notwithstanding anything herein to the contrary, you will not be
prohibited from (i) engaging in charitable, educational and non-profit
activities, including serving on the boards of such entities, to the extent such
activities are approved in advance by one of our CEOs, (ii) from managing your
personal and/or family investments and affairs, so long as such management does
not interfere with the performance of your duties hereunder or (iii) continuing
to serve on the boards of New York Cares and IFA Insurance Company.

Your employment with Evercore will commence June 5, 2007.

 

2. Cash Compensation:

With respect to compensation for your employment with Evercore, you will receive
the following compensation and benefits, from which Evercore shall be entitled
to withhold any amounts required by applicable law:

(a) Evercore will pay you a base salary (“Base Salary”) at the rate of $500,000
per annum. Such Base Salary shall be payable in accordance with the normal
payroll practices of Evercore.

(b) Evercore will pay you a guaranteed minimum annual bonus for each of calendar
year 2007 of $1,000,000 (your “2007 Bonus”), and calendar year 2008 of
$1,000,000 (your “2008 Bonus”), payable at such time as annual bonuses are paid
in accordance with normal Evercore practice and subject to your continued
employment with Evercore through such payment date.



--------------------------------------------------------------------------------

(c) For all calendar years after 2008, your annual cash compensation will be
payable in a manner that is commensurate with your position with Evercore, as
determined by the CEOs on an annual basis, but in no event shall your Base
Salary be less than the amount paid to other Senior Managing Directors of
Evercore.

 

3. Equity Compensation:

Amount and Vesting. Subject to approval by our compensation committee, on the
last business day of the month in which you commence your employment with
Evercore, you will receive two equity-based grants: one grant of restricted
common stock of Evercore (“Restricted Stock”) and one grant of restricted stock
units, constituting a right to receive shares of common stock of Evercore (“EVR
Stock”) in the future (“RSUs”). The number of shares of Restricted Stock to be
granted will be equal to $750,000 divided by the trading price per share of EVR
stock as of the date of grant. The number of shares of EVR Stock subject to the
RSUs will be equal to $2,250,000 divided by the trading price per share of EVR
stock as of the date of grant. The Restricted Stock will generally vest on the
first anniversary of its date of grant, subject to your continued employment
with Evercore. The RSUs will generally vest pro rata in installments on each of
the second, third and fourth anniversaries of the date of grant, subject to your
continued employment with Evercore.

Share Delivery and Transfer Restrictions. Upon vesting, Evercore will provide
you with a mechanism by which you will be able to satisfy your minimum tax
withholding obligations, but otherwise, such Restricted Stock and shares
underlying RSUs will be delivered on the 5th anniversary of the IPO of Evercore.
Thereafter, such shares will be transferable. In addition, you will be able to
participate in future secondary offerings of EVR Stock on the same pro rata
basis as other U.S. Senior Managing Directors taking into account all of your
then-vested Restricted Stock and RSUs.

All Restricted Stock and RSUs will be subject to the terms and conditions set
forth in a restricted stock award agreement (“Restricted Stock Award
Agreement”), in the form attached hereto as Exhibit A, and restricted stock unit
award agreement (the “RSU Award Agreement”), in the form attached hereto as
Exhibit B, respectively, and Evercore’s 2006 Stock Incentive Plan.

 

4. Termination of Employment:

In the event of a termination of your employment by Evercore without Cause or by
you for Good Reason (each as defined in the Restricted Stock Award Agreement)
prior to the date you receive your 2008 Bonus, you shall be entitled to any
unpaid portion of your (i) 2007 and 2008 Base Salary, (ii) 2007 Bonus and
(iii) 2008 Bonus, paid promptly within the same calendar year, but in no event
longer than 30 days after, such termination occurs.

In the event of any termination other than for the reasons set forth above, you
shall be entitled to any unpaid Base Salary accrued through your date of
termination.

Upon any termination of your employment with Evercore, in no event shall you be
under any obligation to seek other employment and there shall be no offset
against any amounts, benefits or entitlements due to you on account of any
remuneration or benefits provided by any subsequent employment you may obtain or
on account of any claims Evercore may have against you.

 

2



--------------------------------------------------------------------------------

5. Other Terms of Employment:

While you are employed with Evercore, you will be eligible to participate in
Evercore welfare, pension and other employee benefit plans or programs that are
generally made available to other Senior Managing Directors of Evercore.

Your employment with Evercore is for an unspecified duration and constitutes
“at-will” employment, and this employment relationship may be terminated at any
time, with or without good cause or for any or no cause, at your or Evercore’s
option, with or without notice without further obligation of either party
hereunder, except as otherwise provided herein; provided that you will be
obligated to give Evercore 30 days advance written notice of any voluntary
resignation of your employment. Upon your termination of employment with
Evercore for any reason, you agree to resign, as of the date of such termination
and to the extent applicable, from any board of directors or committees of
Evercore or its affiliates on which you serve and any board, committees or other
organizations on which you serve in a representative capacity of Evercore or its
affiliates.

Evercore shall reimburse you for all reasonable business-related expenses you
incur in connection with the performance of your duties in accordance with its
policies.

Evercore agrees to indemnify and hold you and your heirs harmless, and advance
any costs and expenses to you or your heirs in connection with any defense of a
claim requiring such indemnification, in any such case to the maximum extent
provided in the by-laws of Evercore.

As a condition of your employment, you agree to sign Evercore’s agreement
relating to the confidentiality of Evercore’s information, non-competition and
non-solicitation covenants and intellectual property, a copy of which is
attached hereto as Exhibit C (the “Employee Agreement”), concurrently with your
execution of this letter agreement.

All notices or communications hereunder shall be in writing, addressed: (i) to
Evercore at its principal corporate headquarters, to the attention of Messrs.
Roger Altman and Austin Beutner, Co-Chief Executive Officers of Evercore, or
their successors, and (ii) to you at the most recent residential address
contained within the personnel records of Evercore (or to such other address as
such party may designate in a notice duly delivered as described below). Any
such notice or communication shall be delivered by telecopy, by hand or by
courier (provided written confirmation of receipt is obtained) or sent certified
or registered mail, return receipt requested, postage prepaid, addressed as
above, and in the case of delivery other than by hand, the third business day
after the actual date of mailing shall constitute the time at which notice was
given.

Except as otherwise provided in the Employee Agreement, any controversy or claim
arising out of or relating to this letter agreement and its Exhibits or the
breach or threatened breach of such agreement or Exhibits, that cannot be
resolved by you and Evercore, including any dispute as to the calculation of any
payments hereunder, shall be submitted to final and binding arbitration in the
Borough of Manhattan, New York City, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon any
such award shall be entered into any court of competent jurisdiction. Each party
shall be responsible for its own costs and expenses; provided, however, that
Evercore will pay all of your

 

3



--------------------------------------------------------------------------------

legal and accounting fees, including forum fees and transcript costs, incurred
in connection with you (or your estate) enforcing any rights under this letter
agreement, including its Exhibits, or in defending against any challenge to such
rights, only in the event that you substantially prevail on the material issues
in any such arbitration.

Evercore represents and warrants that (i) it is fully authorized to enter into
this letter agreement, including its Exhibits, and to perform its obligations
under it, (ii) the execution, delivery and performance of this letter agreement,
including its Exhibits, by Evercore does not violate any applicable regulation,
order, judgment or decree or any agreement, plan or corporate governance
document of Evercore and (iii) upon the execution and delivery of this letter
agreement, including its Exhibits, by Evercore and you, this letter agreement,
including its Exhibits, shall be a valid and binding obligation of Evercore,
enforceable in accordance with its terms, except to the extent enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally.

This letter agreement and its Exhibits shall be construed, interpreted and
governed in accordance with the laws of New York, without reference to
principles of conflicts of law.

This letter agreement (together with its Exhibits, including your executed
Employee Agreement) contains the entire understanding of the parties with
respect to your employment with Evercore and there are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter contained herein other than those expressly
set forth herein. In all events, there shall be no contractual or similar
restrictions on your right to terminate your employment with Evercore or on your
post-employment activities, other than restrictions expressly set forth in this
letter agreement, the Employee Agreement, Restricted Stock Award Agreement and
the RSU Award Agreement, as applicable. This letter agreement may not be
altered, modified or amended, except by written instrument signed by the parties
hereto and may be executed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. The failure of a party to insist upon strict adherence to any term
of this letter agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this letter agreement. Any
waiver of any provision of this letter agreement and its Exhibits shall only be
effective if such waiver is in a writing that expressly identifies the provision
whose control is being waived and is signed by the party against whom it is
being enforced.

In the event of any conflict between any provision of this letter agreement and
any provision of any plan, policy, program of, or other agreement with, Evercore
(other than the Restricted Stock Award Agreement, RSU Award Agreement and the
2006 Stock Incentive Plan, as applicable), the provision of this letter
agreement shall govern. In the event of any conflict between any provision of
this letter agreement and any provision of the Restricted Stock Award Agreement,
RSU Award Agreement or 2006 Stock Incentive Plan, the provision of the
Restricted Stock Award Agreement, RSU Award Agreement or 2006 Stock Incentive
Plan, as applicable, shall govern.

This letter agreement and its Exhibits shall be binding upon and inure to your
benefit and that of Evercore and our respective successors, heirs (in your case)
and assigns. Your rights and obligations under this letter agreement and its
Exhibits shall not be assignable by you (other than by will, operation of law or
as otherwise permitted herein or pursuant to any applicable plan,

 

4



--------------------------------------------------------------------------------

policy, program or arrangement of, or other agreement with, Evercore) but may be
assigned by Evercore to an entity which is a successor in interest to
substantially all of the assets of Evercore, provided such entity assumes the
liabilities, obligations and duties of Evercore under this letter agreement and
its Exhibits. Once executed by Evercore, this letter agreement shall be
irrevocable by Evercore from the date first written above, provided that you
execute and deliver this letter agreement no later than seven (7) days after the
date first set forth above.

[Signatures on next page.]

 

5



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

EVERCORE PARTNERS INC. By:   /s/ Adam B. Frankel   Name: Adam B. Frankel  
Title: General Counsel

 

Accepted and Agreed: /s/ Robert Walsh Robert Walsh